 

Exhibit 10.1

 



EIGHTEENTH AMENDMENT TO LEASE

 

Amendment made this 4th day of January 2019, amending the Lease dated March 9,
2000 and amended on October 26, 2000, March 12, 2001, April 22, 2002, March 8,
2005, April 5, 2006, January 31, 2007, October 1, 2008, February 19, 2010, March
7, 2011, March 3, 2012, April 16, 2013 May 5, 2014, December 12, 2014, January
5, 2016, June 27, 2016, April 3, 2017, September 6, 2017 and July 17, 2018
(collectively, the "Lease")

 

Between Princeton Corporate Plaza, LLC ("Landlord")

 

And Cytosorbents, Inc., f/k/a Medasorb Corporation ("Tenant")

 

Witnesseth that in consideration of the mutual understanding between them,
Landlord and Tenant hereby agree to amend the Lease as follows:

 

Landlord does hereby lease to Tenant and Tenant does hereby rent from Landlord
the following described premises: approximately 1,973 square feet in Landlord's
Building at 11 Deer Park Drive, Suite 113 (the "Eleventh Expansion Space") in
the Township of South Brunswick in the County of Middlesex and State of New
Jersey, which space is further described as the cross hatched area on the Floor
Plan marked Exhibit A-34 attached hereto and made a part hereof,

 

Upon the following Conditions and Covenants:

 

1.Demised Premises. Effective on February 1, 2019 (the "Eleventh Expansion
Commencement Date"), the Eleventh Expansion Space shall be included in the
Demised Premises at both 7 Deer Park Drive Suite K and 11 Deer Park Drive Suite
125 and the total area of the Demised Premises at both 7 Deer Park Drive Suite K
and 11 Deer Park Drive Suite 125 shall be approximately 19,920 square feet.

 

2.Use. The Demised Premises shall be used and occupied only and for no other
purpose than laboratories and office (the "Use"), provided, however, that said
Use in the laboratories shall be strictly limited and subject to the activities
set forth in Tenant's Application for Nonresidential Use Performance Standards
and Tenancy Review submitted to and approved by the Township of South Brunswick
regardless of whether said approval has been received as of the date of
execution of this Lease (the "Tenancy Review").

 

3.Term. The Term of the Lease is hereby extended to May 31, 2020 (the
"Expiration Date").

 

4.Renewal Option.

a.Tenant has the option to renew for one (1) successive one (1) year term upon
six (6) months written notice to Landlord prior to the expiration of the term of
this Lease, time being of the essence; provided, however, that Tenant is not in
default under any of the terms and conditions of this Lease and no event has
occurred which with the giving of notice, passage of time, or both, would
constitute an event of default on the date (i) this option is exercised and (ii)
the renewal term commences. Base Rent for the renewal term shall be increased by
the greater of five percent (5%) or the increases (if any) in the Consumer Price
Index as published by the U.S. Department of Labor ("CPI"). Base Rent for the
renewal term shall be determined (and shall be effective for the entire then
operative lease years in the renewal term) by multiplying the annualized Base
Rent in the last month of the prior term by the greater of a) five percent (5%)
orb) a fraction, the numerator of which fraction shall be the CPI figure for the
month which is two (2) months prior to the month in which the Commencement Date
occurred (the "CPI Month") and the denominator of which fraction shall be the
figure published for the corresponding month in the initial lease year for the
first renewal and for subsequent renewals, the month used for the numerator in
the preceding renewal period. The CPI used shall be the All Urban Consumers
(CPI-U), U.S. City Average.

 

b.Should the CPI cease to be published, then the closest similar published index
by an agency of the U.S. Government shall be substituted. Should there be no
such substitute, the parties hereto shall, under the rules of the American
Arbitration Association, agree to a substitute formula or source, designed to
accomplish the same original purpose of this provision.

 

5.Base Rent. Effective on the Eleventh Expansion Commencement Date, Tenant's
monthly Base Rent for the remainder of the Term shall be $32,443.00.

 

1

 

 

6.Security. Tenant has previously deposited with Landlord the sum of $96,370.00
as security pursuant to Section 4 of the Lease.

 

7.Tenant's Proportionate Share. Effective on the Eleventh Expansion Commencement
Date, Tenant's Proportionate Share for the remainder of the Term shall be a
blended rate of 17.47%.

 

8.Estimated Operating Expense. Effective on the Eleventh Expansion Commencement
Date, Tenant's estimated monthly Operating Expense shall be $12,838.00 and
Tenant's monthly HVAC maintenance charge shall be $405.00. Excess water usage
will be billed at $3,500.00 per month, adjusted quarterly if required.

 

9.Electric and Gas. Effective on the Eleventh Expansion Commencement Date,
Tenant shall pay as Additional Rent for estimated usage the amounts of
$10,047.00 per month for electricity and

$1,778.00 per month for gas.

 

10.Acceptance and Workletter. Tenant acknowledges that it has inspected and
examined the Demised Premises and has entered into this Lease without any
representations on the part of Landlord, its agents or representatives as to the
condition thereof is leasing and accepting the Demised Premises "as-is" and
"where-is" . No representations or promises, except as specified herein, have
been made by or on behalf of Landlord, its agents, employees or representatives,
or by any real estate broker, prior to or at the execution of this Lease, and
Landlord is not bound by, and Tenant will make no claim on account of, any
representation, promise or assurance, expressed or implied, with respect to
conditions, repairs, improvements, services, accommodations, concessions or any
other matter, other than as contained herein.

 

11.Tenant's Statement of Estoppel in Favor of Landlord. Tenant hereby confirms
that to the best of its knowledge, after due inquiry and consideration:

 

a. Tenant does not have any pending or potential causes of action, suits,
liabilities, debts, damages, controversies, agreements, trespasses, judgments,
executions, demands and claims of any nature whatsoever, whether in law or in
equity, against Landlord, its predecessors, successors and assigns, its parents,
subsidiaries, officers, directors, shareholders, employees, agents and
attorneys, any affiliated corporations, their officers, directors, shareholders
and employees, by reason of any matter or cause whatsoever related to or arising
from the Lease, or any other matter which has arisen prior to the date of
execution of this Amendment.

 

b. The Lease is in full force and effect and there are no defaults thereunder by
Tenant (or to Tenant's knowledge, by Landlord), nor are there any conditions
which with the passage of time or giving of notice or both would become a
default under the Lease.

 

c. The Lease is the only agreement between Tenant and the Landlord affecting the
Premises, and the Lease has not been assigned, amended, modified, changed,
altered or supplemented, except as expressly specified herein. Tenant has no
notice or knowledge of any person claiming rights as landlord or as tenant under
the Lease other than Landlord and Tenant respectively.

 

d. Tenant is in full and complete possession of the Premises pursuant to the
terms of the Lease. There are no options by Tenant or rights to extend or renew
Tenant's leasehold or to expand the Premises provided for in the Lease, except
as may be expressly provided in the Lease.

 

e. All duties of an inducement nature and all inducement clauses have been
fulfilled by Landlord in all respects, including any allowance and rent and
other financial concessions.

 

f. Tenant has not, at the Premises or within the building, generated, stored,
handled or otherwise dealt with any hazardous or toxic waste or material,
radioactive materials, or other contaminants, the removal of which is required
or the maintenance of which is prohibited, regulated or penalized by an local,
state or federal agency, authority or government unit except as expressly
permitted in the Lease.

 

g. No petition, suit or proceeding involving Tenant's bankruptcy, insolvency,
reorganization, receivership, or general assignment for the benefit of creditors
is currently pending or contemplated.

 

12.Release in Favor of Landlord. Tenant hereby releases and forever discharges
Landlord, its predecessors, successors and assigns, its parents, subsidiaries,
officers, directors, shareholders, employees, agents and attorneys, any
affiliated corporations, their officers, directors, shareholders and employees,
from any and all causes of action, suits, liabilities, debts, damages,
controversies, agreements, trespasses, judgments, executions, demands and claims
of any nature whatsoever, whether in law or in equity, whether known or unknown,
and any and all rights, duties, liabilities and obligations, whether presently
enforceable or enforceable in the future, by reason of any matter or cause
whatsoever from the beginning of time to the date of its execution of this
Amendment, related to or arising from the Lease.

 

2

 



 

13.Tenant's Representations. Tenant represents and warrants that Tenant and the
person(s) executing and delivering this Amendment on Tenant's behalf each
represent and warrant that such person is duly authorized to so act; that Tenant
is duly organized, is qualified to do business in the State of New Jersey, is in
good standing under the laws of the state of its organization and the laws of
the State of New Jersey, and has the power and authority to enter into this
Lease; and that all action required to authorize Tenant and such person to enter
into this Lease has been duly taken.

 

14.Lease Amendment Submission. Tenant has executed this Amendment upon the
understanding that this Amendment shall not in any way bind Landlord until such
time as the same has been approved and executed by Landlord and a counterpart
delivered to or received by Tenant.

 

15.Entire Lease. This Amendment is made a part of the Lease and where a conflict
exists between any provision in the Lease and the provisions of this Amendment,
this Amendment shall govern. Except as specifically amended herein, all of the
terms and conditions of the Lease shall continue with full force and effect.

  

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals,
or caused these presents to be signed by their proper corporate officers or
other duly authorized representatives and their proper corporate seal (if
applicable) to be hereto affixed, as of the day and year first above written.

 



    LANDLORD     Princeton Corporate Plaza, L.L.C.     By: Princeton Corporate
Management Corp., Managing Member                     By: /s/ Teresa Ryan Kent  
  Name:  Teresa Ryan Kent     Title: Treasurer



 

 



    TENANT     CytoSorbents, Inc. f/k/a Medasorb Corporation                    
By: /s/ Phillip P. Chan     Name:  Phillip P. Chan     Title: CEO



 

3

 

 

